               Case 2:18-cv-08372-AB-JEM Document 26-2 Filed 11/16/18 Page 1 of 4 Page ID #:545



                       1   MARC KATZ (TX Bar No. 00791002) (Admitted pro hac vice)
                           marc.katz@dlapiper.com
                       2   CRISTINA TORRES (TX Bar No. 24051437) (Admitted pro hac vice)
                           cristina.torres@dlapiper.com
                       3   DLA PIPER LLP (US)
                           1717 Main St., Suite 4600
                       4   Dallas, TX 75201
                           Tel.: 214.743.4500
                       5   Fax: 214.743.4545
                       6   ERIC S. BEANE (Bar No. 186029)
                           eric.beane@dlapiper.com
                       7   DLA PIPER LLP (US)
                           2000 Avenue of the Stars,
                       8   Suite 400 North Tower
                           Los Angeles, California 90067-4704
                       9   Tel.: 310.595.3000
                           Fax: 310.595.3300
                      10
                           Attorneys for Defendant
                      11   MATCH GROUP, LLC (erroneously sued as
                           Tinder, Inc.)
                      12
                      13                      UNITED STATES DISTRICT COURT
                      14                    CENTRAL DISTRICT OF CALIFORNIA
                      15
                      16   ELIZABETH SANFILIPPO, an             CASE NO. 2:18-cv-08372-AB (JEMx)
                           individual,
                      17                                        [Assigned to Hon. André Birotte Jr.]
                                          Plaintiff,
                      18                                        DEENDANT MATCH GROUP,
                           v.                                   LLC’S EVIDENTIARY
                      19                                        OBJECTIONS TO THE
                           TINDER, INC., a Delaware             DECLARATION OF ELIZABETH
                      20   corporation, and DOES 1 through      SANFILIPPO IN SUPPORT OF
                           20, Inclusive,                       PLAINTIFF’S OPPOSITION TO
                      21                                        DEFENDANT’S MOTION TO
                                          Defendants.           COMPEL
                      22
                                                                Date: November 30, 2018
                      23                                        Time: 10:00 am
                                                                Place: Crtrm. 7B
                      24
                                                                [Removed from the Superior Court of the
                      25                                        State of California, County of Los
                                                                Angeles, Case No. BC718649]
                      26
                      27
                      28
DLA P I PER LLP (US)            DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF ELIZABETH
     LOS A NG EL ES
                             SANFILIPPO IN SUPPORT OF PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO
                                                              COMPEL
               Case 2:18-cv-08372-AB-JEM Document 26-2 Filed 11/16/18 Page 2 of 4 Page ID #:546



                       1
                                 Defendant Match Group, LLC (“Match”) (erroneously sued as Tinder, Inc.)
                       2
                           hereby submits the following objections to the Declaration of Elizabeth Sanfilippo
                       3
                           in Support of Plaintiff Elizabeth Sanfilippo’s (“Plaintiff”) Opposition to Match’s
                       4
                           Motion to Compel Arbitration. In support of her Opposition, Plaintiff submits
                       5
                           Plaintiff’s Declaration and Exhibits A and B thereto. Plaintiff’s Declaration
                       6
                           contains unsubstantiated, conclusory and speculative assertions that are wholly
                       7
                           lacking in foundation and should be disregarded, as provided for herein.
                       8
                                 Under the Court’s Local Rules, “[d]eclarations shall contain only factual,
                       9
                           evidentiary matter and shall conform as far as possible to the requirements of
                      10
                           F.R.Civ.P. 56(c)(4).” L.R. 7-7. Rule 56(c)(4) provides that “[a]n affidavit or
                      11
                           declaration used to support or oppose a motion must be made on personal
                      12
                           knowledge, set out facts that would be admissible in evidence, and show that the
                      13
                           affiant or declarant is competent to testify on the matters stated.” Id. A declaration
                      14
                           made “on information and belief” does not meet the requirement of personal
                      15
                           knowledge under Fed. R. Civ. P. 56(c)(4). See Columbia Pictures Indus., Inc. v.
                      16
                           Prof’l Real Estate Investors, Inc., 944 F.2d 1525, 1529 (9th Cir. 1991). Bare
                      17
                           allegations of fact or legal conclusions are also insufficient to qualify as personal
                      18
                           knowledge under Rule 56(c)(4).
                      19
                                 To authenticate a document attached as an exhibit, “the proponent must
                      20
                           produce evidence sufficient to support a finding that the item is what the proponent
                      21
                           claims it is.” See FED. R. EVID. 901(a). A document authenticated through
                      22
                           personal knowledge must be attached to a declaration, and the declarant must be a
                      23
                           competent witness who wrote the document, signed it, used it, or saw others do so.
                      24
                           See Las Vegas Sands, LLC v. Nehme, 632 F.3d 526, 533 (9th Cir. 2011) (applying
                      25
                           the personal knowledge requirement to affidavits).
                      26
                                 Match’s objections are as follows:
                      27
                                  Paragraph 3: Paragraph 3 of Plaintiff’s Declaration provides: “The
                      28
DLA P I PER LLP (US)
                                                                      -1-
     LOS A NG EL ES
                                 DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF ELIZABETH
                              SANFILIPPO IN SUPPORT OF PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO
                                                               COMPEL
               Case 2:18-cv-08372-AB-JEM Document 26-2 Filed 11/16/18 Page 3 of 4 Page ID #:547



                       1
                                     arbitration agreement is attached as Exhibit A. This agreement was
                       2
                                     presented to me on a ‘take it or leave it’ basis. It was drafted solely by
                       3
                                     Tinder. I was never afforded an opportunity to modify or otherwise
                       4
                                     negotiate any of its terms.”
                       5
                                 Match objects to the second, third and fourth sentences as conclusory and
                       6
                           lacking in foundation. Match also objects to the third sentence as speculative and to
                       7
                           the second sentence as speculative and containing inadmissible hearsay.
                       8
                                 Paragraph 4: Paragraph 4 of Plaintiff’s Declaration provides: “The
                       9
                                     arbitration agreement’s ‘effective date’ is February 1, 2018. I always
                      10
                                     believed that the agreement only covers claims that arise after the
                      11
                                     effective date. Nobody at Tinder ever represented to me that the
                      12
                                     arbitration agreement required me to arbitrate claims that arose prior the
                      13
                                     effective date.”
                      14
                                 Match objects to the second and third sentences as conclusory. Match further
                      15
                           objects to the second sentence as lacking in foundation.
                      16
                                 Paragraph 5: Paragraph 5 of Plaintiff’s Declaration provides: “The
                      17
                                     harassments [sic] that I suffered took place long before the effective date.
                      18
                                     I made claims with Tinder regarding the harassments by contacting
                      19
                                     Tinder’s human resources department. My claim regarding Nate Nesbitt
                      20
                                     was made in May or June of 2017. My claim regarding Steve Liu was
                      21
                                     made on or before January 5, 2018.”
                      22
                                  Match objects to this paragraph as conclusory, speculative and not properly
                      23
                           limited in time.
                      24
                                 Paragraph 6 (mislabeled Paragraph 4): Paragraph 6 of Plaintiff’s Declaration
                      25
                                     provides: “As far as I am aware, Steve Liu was never reprimanded for his
                      26
                                     harassment. My claim with Tinder regarding Steve Liu was pending prior
                      27
                      28
DLA P I PER LLP (US)
                                                                     -2-
     LOS A NG EL ES
                                 DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF ELIZABETH
                              SANFILIPPO IN SUPPORT OF PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO
                                                               COMPEL
               Case 2:18-cv-08372-AB-JEM Document 26-2 Filed 11/16/18 Page 4 of 4 Page ID #:548



                       1
                                    to the effective date. My claim with Tinder regarding Steve Liu was still
                       2
                                    pending when Tinder terminated my employment on March 1, 2018.”
                       3
                                 Match objects to this paragraph as conclusory, lacking in foundation and
                       4
                           speculative. Match objects to the first sentence because it does not meet the
                       5
                           requirement of personal knowledge under Rule 56(c)(4). See Columbia Pictures,
                       6
                           944 F.2d at 1529. Accordingly, Plaintiff’s assertion that “As far as [she is] aware,
                       7
                           Steve Liu was never reprimanded for his harassment” is of no consequence and not
                       8
                           proper evidence. Match further objects to the second and third sentences as vague.
                       9
                                  Paragraph 7 (mislabeled Paragraph 5) and Exhibit B: Paragraph 7 of
                      10
                                    Plaintiff’s Declaration provides: “Attached as Exhibit B is a true and
                      11
                                    correct copy of a Tinder’s Terms of use, which is available online at
                      12
                                    https://www.gotinder.com/terms.”
                      13
                                 Match objects to Exhibit B as irrelevant, speculative, and lacking in
                      14
                           foundation. Match also objects to Plaintiff’s attempts to offer statements in
                      15
                           Exhibit B for the truth of the matters asserted, which contains inadmissible hearsay.
                      16
                                 Match respectfully requests that the Court grant Match’s objections and
                      17
                           disregard the objectionable statements in the Declaration and corresponding Exhibit
                      18
                           A in considering Plaintiff’s Opposition to Match’s Motion to Compel.
                      19
                      20
                           Dated: November 16, 2018                DLA PIPER LLP (US)
                      21
                      22                                           By: /s/ Cristina Torres
                                                                       CRISTINA TORRES
                      23
                                                                   Attorneys for Defendant
                      24
                                                                   Match Group, LLC (erroneously sued as
                      25                                           Tinder, Inc.)
                      26
                      27
                      28
DLA P I PER LLP (US)
                                                                    -3-
     LOS A NG EL ES
                                  DEFENDANT’S EVIDENTIARY OBJECTIONS TO DECLARATION OF ELIZABETH
                              SANFILIPPO IN SUPPORT OF PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO
                           WEST\284205860.1                    COMPEL
